Citation Nr: 1115460	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-46 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression not otherwise specified (NOS).


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to October 1979 and from November 2001 to July 2002.  He served in the United States Army Reserves, presumably with various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA), in between these periods.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  VA therefore must construe the claim to include any and all currently diagnosed psychiatric disabilities.  Here, the Veteran filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates that he has been diagnosed with depression NOS as well as PTSD.  Therefore, the Board has recharacterized the issue on appeal as indicated above.

A supplemental statement of the case (SSOC) was issued regarding this matter in October 2010.  In March 2011, additional pertinent evidence in the form of a statement from V.M. dated in January 2010 and an undated statement from C.S. were received.  These statements were not accompanied by a waiver of the right to have the agency of original jurisdiction, who in this case is the RO, consider them in the first instance, as is required by 38 C.F.R. § 20.1304(c).  The Board herein finds that a remand is needed, however.  As such, the additional evidence will be considered below before the appeal is returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's entitlement to service connection for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.


Notice

VA has a duty to notify the Veteran of how to substantiate his claim.  This duty includes informing him of, among other things, the elements required to establish service connection.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified by letter dated in December 2008 that establishing service connection for a disability generally requires:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  However, he was not completely clearly and notified that establishing service connection specifically for PTSD requires all of the following:  (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f) (2010), 4.125(a) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second of these requirements, he therefore was not informed that his lay testimony alone is sufficient, provided that there is no clear and convincing evidence to the contrary and his claimed in-service stressor is consistent with the circumstances, conditions, or hardships of his service, if he engaged in combat with the enemy and his claimed in-service stressor is related to his combat, but there must be corroboration of his lay testimony regarding his claimed in-service stressor if he did not engage in combat with the enemy or if he engaged in combat with the enemy but his claimed in-service stressor is not related to his combat.  38 U.S.C.A. § 1154(b) (2010); 38 C.F.R. § 3.304(f)(2) (2010); Zarycki v. Brown, 6 Vet. App. 91 (1993); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996).

The Veteran further was not notified that the second requirement for establishing service connection for PTSD was relaxed in certain circumstances effective July 13, 2010.  Specifically, he was not made aware that his lay testimony alone is sufficient under the new 38 C.F.R. § 3.304(f)(3) (2010), provided that there is no clear and convincing evidence to the contrary, his claimed in-service stressor is consistent with the places, types, and circumstances of his service, and a VA or VA-contracted psychiatrist or psychologist confirms both that his claimed in-service stressor is adequate to support a diagnosis of PTSD and that his symptoms are related to it, if his claimed in-service stressor is related to fear of hostile military or terrorist activity.

The Veteran filed his claim in September 2008, well before the new 38 C.F.R. § 3.304(f)(3) was implemented in 2010.  Nevertheless, he has the right to receive notice of this regulation, in addition to the requirements for establishing service connection specifically for PTSD, because of its potential effect on his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (holding that while the AOJ did not err in not providing notice that was not mandated at the time, the Veteran has the right to a content complying notice and proper subsequent VA process).  A remand thus is necessary so that this notice may be issued.

Medical Examination and Opinion

VA also has a duty to assist the Veteran in substantiating his claim.  This duty includes, among other things, providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third factor establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

In numerous statements, the Veteran contended that his current acquired psychiatric disorder is due to his second period of active duty from November 2001 to July 2002.  He asserted an in-service stressor of being in the cockpit of an airplane which was locked on for an enemy missile attack while approaching to land in Uzbekistan, a neighboring country of Afghanistan.  He also asserted that he performed duty in Afghanistan, but did not allege any specific in-service stressor related to this duty.

The Veteran's DD-214 confirms that he served in Uzbekistan from December 2001 to June 2002.  This document also reveals that his military occupation specialty was automated logistics specialist while there.

Service treatment records reflect the following.  The Veteran denied having nervous trouble of any sort or having frequent trouble sleeping in January 2001, prior to beginning his second period of active duty in November 2001.  He was given a normal psychiatric clinical evaluation at that time.  He also was given a normal psychiatric clinical evaluation in June 2002, one month prior to completing his second period of active duty.  However, the Veteran contemporaneously reported both nervous trouble in the form of panic attacks as well as frequent trouble sleeping.

VA treatment records dated in February 2009 document that the Veteran's PTSD screen was positive.  They also document that he indicated he was in a combat theater but not in a combat zone.  Finally, they document that he indicated his psychiatric symptoms "are tied to issues such as being told that the airplane he was riding on had a 'radar lock-on' and other types of incidences."  

VA treatment records dated after February 2009 either show that PTSD was assessed or show it as an active problem.

In April 2009, the RO made a formal finding that there was a lack of information to request the Joint Services Records Research Center to attempt to corroborate the Veteran's claimed in-service stressor.  

R.B., the Veteran's co-worker, recounted the contrast in the Veteran's demeanor and behavior before and after his second period of active duty in a statement dated in October 2009.

V.N., another co-worker of the Veteran, also recounted the contrast in the Veteran's demeanor and behavior before and after his second period of active duty in a statement dated in January 2010.

Also in January 2010, the Veteran underwent a VA mental health intake.  The report of this intake shows that he complained of symptoms since 2002.  It does not mention his claimed in-service stressor of being in the cockpit of an airplane which was locked on for an enemy missile attack while approaching to land in Uzbekistan, however.  After an interview and mental status assessment, diagnoses of PTSD symptoms, subsyndromal, and depression NOS were made.

In an undated statement, C.S., a female friend of the Veteran, noted that she had known the Veteran for two years.  She then described his psychiatric symptoms.

A review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his claim.  The Board finds that the provision of such a medical examination and opinion is required in this case.  

Current diagnoses of PTSD; PTSD symptoms, subsyndromal; and depression NOS are of record.  Service treatment records dated during the Veteran's second period of active duty from November 2001 to July 2002 do not include treatment for or a diagnosis of any psychiatric problem.  However, they do contain his complaint of psychiatric symptoms, particularly panic attacks and trouble sleeping, following his deployment to Uzbekistan.  He has reported that his symptoms have continued since he was there.  He also has alleged one in-service stressor involving being in the cockpit of an airplane which was locked on for an enemy missile attack while approaching to land there.  

Although a formal finding was made that there was not enough information to attempt to have this stressor corroborated, such corroboration is not necessary, provided that certain requirements are met, if the Veteran engaged in combat with the enemy and his claimed in-service stressor is related to his combat or if his claimed in-service stressor is related to fear of hostile military or terrorist activity.  The Veteran here does not allege, and the evidence does not show, that he engaged in combat with the enemy.  His claimed in-service stressor is not related to such combat.  Yet it is related to his fear of hostile military or terrorist activity.  See new 38 C.F.R. § 3.304(f)(3) (2010) (defining fear of hostile military or terrorist activity to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the Veteran or others and responded with a psychological or pscyhophysiological state of fear, helplessness, or horror and indicating that actual or potential improvised explosive devices; vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft are examples of such events or circumstances).  At first glance, it appears to be consistent with the places, types, and circumstances of serving in a country bordering Afghanistan.  There further is no clear and convincing evidence to indicate that the Veteran's claimed in-service stressor event did not occur.  

Rather than permitting adjudication to proceed, the above raises additional questions which must be answered.  The precise nature of the Veteran's current acquired psychiatric disorder is unclear.  Specifically, it is unclear whether or not this disorder includes PTSD given the conflict in the record between his diagnosis of PTSD and his diagnosis of PTSD symptoms, subsyndromal.  If the Veteran's current acquired psychiatric disorder does include PTSD, whether his claimed in-service stressor both is adequate to support his diagnosis of PTSD and is related to his symptoms are unanswered questions.  If the Veteran's current acquired psychiatric disorder does not include PTSD, or if it includes PTSD as well as an acquired psychiatric disorder other than PTSD, whether there is a nexus to his service is another unanswered question.  A remand is necessary so that a VA or VA-contracted psychiatrist or psychologist can conduct a medical examination and supply opinions concerning each of these issues.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran via letter of the three requirements for establishing service connection specifically for PTSD set forth in 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.304(f) (2010) and 4.125(a) (2010), Cohen v. Brown, 10 Vet. App. 128 (1997), Zarycki v. Brown, 6 Vet. App. 91 (1993), Dizoglio v. Brown, 9 Vet. App. 163 (1996), and Moreau v. Brown, 9 Vet. App. 389 (1996).  Also notify him of the provisions regarding the relaxation of the second requirement set forth in the new 38 C.F.R. § 3.304(f)(3) (2010).

2.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary proper authorization, additional pertinent records identified by the Veteran during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate medical examination by a VA or VA-contracted psychiatrist or psychologist regarding his acquired psychiatric disorder, which includes claimed PTSD.  The claims file, including a copy of this remand, shall be made available to and reviewed by the examiner.  The examiner shall note such review in an examination report.  The examiner then shall describe and discuss the Veteran's past and present psychiatric symptomatology in the examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail in the examination report.  

The examiner next shall opine as to whether the Veteran has PTSD.  In doing so, specific comment shall be made in the examination report regarding the conflicting diagnoses of PTSD and of PTSD symptoms, subsyndromal, found in VA treatment records.  The examiner additionally shall opine as to whether the Veteran has an acquired psychiatric disorder other than PTSD.  

If PTSD is diagnosed, the examiner further shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed in-service stressor of being in the cockpit of an airplane which was locked on for an enemy missile attack while approaching to land in Uzbekistan:  (1) is adequate to support the Veteran's diagnosis of PTSD and (2) is related to his symptoms.  Opinions regarding each of these questions also shall be rendered with respect to any other in-service stressor claimed by the Veteran which is related to fear of hostile military or terrorist activity.  If an acquired psychiatric disorder other than PTSD is diagnosed, whether individually or in addition to PTSD, the examiner shall opine whether it is at least as likely as not that such acquired psychiatric disorder is related to service, particularly to the psychiatric symptoms reported by the Veteran in June 2002.  A complete rationale for all etiology opinions expressed, to include a discussion of the pertinent medical and lay evidence of record, shall be provided in the examination report.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


